     Case 3:19-cv-00123-MMA-MSB Document 40 Filed 07/10/20 PageID.463 Page 1 of 2

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    CLIENT SOLUTIONS ARCHITECTS, LLC, et                Case No.: 19cv123-MMA(MSB)
      al.,
12
                                        Plaintiffs,       ORDER SETTING TELEPHONIC
13                                                        DISCOVERY CONFERENCE
      v.
14
      UNITED STATES OF AMERICA,
15
                                      Defendant.
16
17
18          On July 9, 2020, counsel for Defendant advised the Court about a potential
19    discovery dispute. After conferring with the parties regarding their availability, the
20    Court sets a telephonic Discovery Conference for July 15, 2020, at 10:00 a.m. Plaintiffs’
21    counsel is to arrange and initiate the conference call. The telephone number for Judge
22    Berg’s chambers is (619) 557-6632.
23          The parties are to submit their respective letter briefs of no more than two (2)
24    pages in length describing their positions on each issue in dispute. The parties are
25    ///
26    ///
27    ///
28
                                                      1
                                                                                  19cv123-MMA(MSB)
     Case 3:19-cv-00123-MMA-MSB Document 40 Filed 07/10/20 PageID.464 Page 2 of 2

1     ORDERED to lodge the letter briefs via e-mail to efile_berg@casd.uscourts.gov by
2     2:00 p.m. on July 13, 2020.
3           IT IS SO ORDERED.
4     Dated: July 10, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                              19cv123-MMA(MSB)
